Case: 12-15479    Date Filed: 12/17/2013   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15479
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:02-cr-00718-CAP-AJB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

JOHN F. TRIPLETT,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (December 17, 2013)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-15479        Date Filed: 12/17/2013       Page: 2 of 7


       In 2003, a jury convicted John Triplett of conspiracy to commit mail, wire,

and honest services fraud, in violation of 18 U.S.C. § 371. Triplett was sentenced

to 51 months’ imprisonment and three years of supervised release. He was also

fined $10,000 and ordered to pay restitution in the amount of $86,512.02. Triplett

satisfied the monetary obligations of his judgment in 2008, and his term of

supervised release ended in 2009.

       In 2011, proceeding pro se, Triplett filed a motion requesting relief under 28

U.S.C. § 2255, 28 U.S.C. § 2241, Federal Rules of Criminal Procedure 33 and 34,

28 U.S.C. § 1361, and 28 U.S.C. § 1651. The district court denied his requests for

relief on all grounds. Triplett contends the district court erred in denying relief

because the Supreme Court’s decision in Skilling v. United States, 130 S. Ct. 2896

(2010), decriminalized the honest services fraud statute, and argues the restitution

he paid should be returned. After review,1 we affirm.




       1
           Triplett’s claim for relief under § 2255 is not before us as both the district court and
this Court denied him a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). We review
the denial of relief under § 2241 de novo. Bowers v. Keller, 651 F.3d 1277, 1291 (11th Cir.
2011). We review the denial of a new trial under Federal Rule of Criminal Procedure 33 for
abuse of discretion. United States v. Sweat, 555 F.3d 1364, 1367 (11th Cir. 2009). A district
court’s subject matter jurisdiction is a question of law reviewed de novo. United States v. Perez,
956 F.2d 1098, 1101 (11th Cir. 1992). We review a district court’s denial of a writ of mandamus
for abuse of discretion. See In re Stewart, 641 F.3d 1271, 1275 (11th Cir. 2011). We review a
district court’s denial of a writ of coram nobis for abuse of discretion. United States v. Peter,
310 F.3d 709, 711 (11th Cir. 2002).


                                                 2
               Case: 12-15479     Date Filed: 12/17/2013    Page: 3 of 7


                                  28 U.S.C. § 2241

      Triplett’s claim for relief under § 2241 fails because Triplett was not “in

custody” at the time that he filed his § 2241 petition. See 28 U.S.C. § 2241(c).

Triplett filed the instant petition in 2011, but had satisfied the monetary obligations

of his judgment in 2008, and was released from supervised release in 2009.

Triplett is also unable to use § 2241 to challenge the restitution portion of his

sentence. See Arnaiz v. Warden Fed. Satellite Low, 594 F.3d 1326, 1329-30 (11th

Cir. 2010).

                    Federal Rules of Civil Procedure 33 and 34

      As to Triplett’s claims under Rules 33 and 34, the time period for filing such

claims has expired. Triplett was convicted in 2003, but did not file the instant

motion until 2011. Because Triplett only had 14 days after the verdict to file a

motion under Rule 33, or 3 years if his motion was based on newly discovered

evidence, the district court did not abuse its discretion in determining that Triplett

was not entitled to relief under Rule 33. See Fed. R. Crim. P. 33. Similarly, the

district court did not err in denying Triplett’s Rule 34 motion because he filed it

more than 14 days after the verdict and therefore the district court did not have

jurisdiction to review it. See Massicot v. United States, 254 F.2d 58, 61 (5th Cir.

1958) (explaining the time period for filing a motion in arrest of judgment under




                                           3
                Case: 12-15479   Date Filed: 12/17/2013    Page: 4 of 7


Federal Rule of Criminal Procedure 34 is jurisdictional); see also Fed. R. Crim. P.

34.

                                  Mandamus relief

      The district court did not abuse its discretion in denying Triplett mandamus

relief because he failed to identify any federal officer or official owing him a clear

duty. See 28 U.S.C. § 1361 (stating “[t]he district courts shall have original

jurisdiction of any action in the nature of mandamus to compel an officer or

employee of the United States or any agency thereof to perform a duty owed to the

plaintiff”). Moreover, he has not shown there was a “clear usurpation of power or

abuse of discretion” by any federal officer or official. See Carpenter v. Mohawk

Indus., Inc., 541 F.3d 1048, 1055 (11th Cir. 2008) (explaining mandamus relief is

only appropriate where there has been a “clear usurpation of power or abuse of

discretion”).

                              Writ of error coram nobis

      A writ of error coram nobis is available to vacate a conviction after the

petitioner has served his sentence. United States v. Peter, 310 F.3d 709, 712 (11th

Cir. 2002). “The bar for coram nobis relief is high. First, the writ is appropriate

only when there is and was no other available avenue of relief.” Alikhani v. United

States, 200 F.3d 732, 734 (11th Cir. 2000). The error must relate to a “matter of




                                           4
              Case: 12-15479     Date Filed: 12/17/2013   Page: 5 of 7


fact of the most fundamental character which has not been put in issue or passed

upon and which renders the proceeding itself irregular or invalid.” Id.

      A “‘scheme or artifice to defraud’ includes a scheme or artifice to deprive

another of the intangible right of honest services.” 18 U.S.C. § 1346. In Skilling,

the Supreme Court limited 28 U.S.C. § 1346 to schemes involving bribes and

kickbacks. 130 S. Ct. at 2931. The Supreme Court noted that honest services

fraud “does not encompass conduct more wide-ranging than the paradigmatic cases

of bribes and kickbacks.” Id. at 2933. The Supreme Court held Skilling did not

commit honest services fraud because his indictment did not allege and the

government did not prove Skilling had engaged in bribery or kickbacks, and

instead the theory of liability was based on self-dealing, which did not constitute

honest services fraud. Id. at 2934. The Supreme Court remanded for consideration

of harmless error because the indictment alleged three objects of the conspiracy—

honest services fraud, money or property wire fraud, and securities fraud. Id.

      The district court did not abuse its discretion in denying Triplett coram nobis

relief. Triplett’s argument that Skilling’s narrowing of the honest services fraud

statute renders his conviction and restitution unconstitutional is unavailing because

a review of the criminal proceedings shows Triplett was convicted based on mail,

wire, and honest services fraud. The indictment specifically stated Triplett

received kickbacks through the United States mail and wire transfers. The district


                                          5
              Case: 12-15479     Date Filed: 12/17/2013    Page: 6 of 7


court instructed the jury that the objects or goals of the conspiracy were to: defraud

Triplett’s employer, the Henry Pratt Company; obtain money from the Henry Pratt

Company by false and fraudulent pretenses; and to deprive the Henry Pratt

Company of its intangible right to Triplett’s honest services. Moreover, the special

jury verdict form showed the jury found Triplett conspired to: defraud the Henry

Pratt Company by United States mail; obtain money from the Henry Pratt

Company by means of false and fraudulent pretenses, representations, and

promises by United States mail; deprive the Henry Pratt Company of Triplett’s

honest services by United States mail; defraud the Henry Pratt Company by

interstate wire transmissions; obtain money from the Henry Pratt Company by

means of false and fraudulent pretenses, representations, and promises by interstate

wire transmissions; and deprive the Henry Pratt Company of the Triplett’s honest

services by interstate wire transmission.

      It is clear from the indictment, jury instructions, and special verdict form

that Triplett was found guilty of 18 U.S.C. § 371 based on mail and wire fraud, in

addition to honest services fraud. See Skilling, 130 S. Ct. at 2931-33. And as to

the honest services fraud component of Triplett’s conviction, the indictment shows

the scheme under which Triplett was convicted involved kickbacks and therefore

fell squarely within Skilling’s definition of honest services fraud. See Skilling, 130
S. Ct. at 2931-33. Accordingly, we affirm.


                                            6
     Case: 12-15479   Date Filed: 12/17/2013   Page: 7 of 7


AFFIRMED.




                              7